67 F.3d 305
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albert BENDER, Plaintiff-Appellant,v.ATTORNEY GENERAL FOR the STATE OF ARIZONA, CIVIL RIGHTSDIVISION;  Richard Martinez, Individually and inhis capacity as an attorney with Officeof the Attorney General,Defendants-Appellees.
No. 95-15453.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's sua sponte dismissal of attorney Albert Bender's Title VII action in light of his repeated failure to comply with the court's deadlines for filing a joint report of counsel.  See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Bender timely filed a notice of appeal within thirty days of the district court's denial of his motion for reconsideration.  See Fed.R.App.P. 4(a)(4)